Citation Nr: 0030620	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-12 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.




INTRODUCTION

The appellant served on active duty from February 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in January 1999 by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1.  The evidence of record reflects that the appellant has 
been diagnosed with retinitis pigmentosa.

2.  In October 1970, the RO granted service connection for 
mild high frequency hearing loss.

3.  In November 1998, a private physician indicated that the 
appellant's sensorineural hearing loss was "quite consistent 
with manifestations of retinitis pigmentosa."


CONCLUSION OF LAW

The claim of entitlement to service connection for retinitis 
pigmentosa is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Review of the record reveals that the RO granted service 
connection for hearing loss in October 1970.  In September 
1988, on VA examination, the appellant reported that he had a 
history of retinitis pigmentosa since 1980.  In November 
1998, a private physician indicated that the appellant has 
significant sensorineural hearing loss and that this hearing 
loss is quite consistent with manifestations of retinitis 
pigmentosa.  The RO denied the appellant's claim for service 
connection based upon their conclusion that there was no 
secondary relationship shown between hearing loss and 
retinitis pigmentosa.  However, medical literature including 
The Merck Manual 889 (16th ed. 1992), suggest that there may 
be a relationship between hearing loss and retinitis 
pigmentosa.  When viewed in light of the statement noted 
above from the private physician, the Board concludes that 
the appellant's claim regarding a relationship between his 
hearing loss and retinitis pigmentosa is plausible.


ORDER

The claim of entitlement to service connection for retinitis 
pigmentosa is well grounded.  To this extent only, the appeal 
is granted.



REMAND

Because the claim of entitlement to service connection for 
retinitis pigmentosa is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In view of the November 1998 statement from a private 
physician which indicates that the appellant's sensorineural 
hearing loss is quite consistent with manifestations of 
retinitis pigmentosa, the Board believes that additional 
medical development is necessary to provide an adequate 
record upon which to evaluate the appellant's claim.

Accordingly, this case is REMANDED for the following action:

1. The appellant should be provided an 
opportunity to submit additional 
evidence and/or argument in support of 
the claim on appeal.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2. The RO should make arrangements to have 
the claims folder reviewed by an 
appropriate VA physician.  The physician 
is requested to review the evidence of 
record and in particular, the statement 
from Dr. Shah, dated in November 1998, 
which indicates that the appellant's 
service-connected sensorineural hearing 
loss is consistent with manifestations 
of retinitis pigmentosa.

3. Upon completion of the review, the 
physician is requested to render an 
opinion regarding the causal 
relationship, if any, between the 
findings in service of hearing loss and 
the development of retinitis pigmentosa.  
If there is no medical possibility that 
there is such a relationship, the 
physician should clearly and 
unequivocally indicate so.  The 
physician should be advised that since 
the opinion is required to properly 
adjudicate the claim for compensation, 
it should be comprehensive and should 
include full rationale and a discussion 
of any medical studies on the subject 
deemed to be pertinent.

4. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
physician's report.  If the report fails 
to comply with the instructions noted 
above or adequately respond to the 
specific opinions requested, the report 
must be returned to the physician for 
corrective action. 38 C.F.R. § 4.2 
(1999); Stegall v. West, 11 Vet. App. 
268 (1998).

5. Thereafter, the RO should readjudicate 
the claim at issue on appeal.  The RO 
must consider all the evidence of 
record, to include all evidence 
obtained as a result of this remand.  

6. In addition to the above, the RO is 
advised to consider carefully the 
benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 1991).  If 
the evidence is not in equipoise the 
RO should explain why.  See Cartwright 
v. Derwinski, 2 Vet. App. 24, 26 
(1991).


If any benefit, for which a notice of disagreement has been 
filed remains denied, the appellant and his representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review.  The appellant need take 
no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Veterans Law Judge
	Board of Veterans' Appeals






 


- 7 -


